Name: Commission Regulation (EC) No 2857/94 of 25 November 1994 amending Regulation (EC) No 2220/94 as regards preventive withdrawals of apples for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: economic geography;  agricultural structures and production;  trade policy;  marketing;  plant product
 Date Published: nan

 26. 11 . 94 Official Journal of the European Communities No L 303/11 COMMISSION REGULATION (EC) No 2857/94 of 25 November 1994 amending Regulation (EC) No 2220/94 as regards preventive withdrawals of apples for the 1994/95 marketing year HAS ADOPTED THIS REGULATION : Article 1 In Article 2 (1 ) of Regulation (EEC) No 2563/93 the column 'Apples' is hereby amended as follows : Apples THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 2753/94 (2), and in parti ­ cular Article 15a (2) thereof, Whereas Commission Regulation (EEC) No 2220/94 (3) allocated the quantity of apples which may be subject to preventive withdrawals amongst the Member States for the 1994/95 marketing year ; whereas the information available indicates that the quantities of apples likely to be withdrawn by producer groups in some Member States exceed the total quantities allocated to them and that the reverse is true in other Member States ; whereas in order to facilitate preventive withdrawals of apples as far as possible, the allocation of the total quantity amongst the Member States should be altered ; whereas, to ensure the continuity of the preventive withdrawals, this Regulation should enter into force on the day of its publication in the Official Journal of the European Communities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 39 900 tonnes 1 400 tonnes 87 900 tonnes 20 800 tonnes 250 000 tonnes 600 tonnes 123 800 tonnes 200 tonnes 45 850 tonnes 1 6 200 tonnes 65 500 tonnes 1 6 500 tonnes.' 'Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Spain Portugal Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 292, 12. 11 . 1994, p. 3 . (3) OJ No L 239, 14. 9. 1994, p. 4.